Judgment reversed on the law, with costs, and the complaints of the defendants LaHay Theatre Corporation and A. Charles Hayman against defendant Lafayette Theatre Building, Inc., dismissed, with costs. Memorandum: There was no ambiguity in the lease between the landlord and tenant. We hold, as a matter of law, that the income tax of the tenant was not one of the “ customary and usual operating expenses of the theatre,” and that it was not incurred as an expense “ necessary for the proper management and operation of the theatre.” It was a tax upon the income of the tenant. (Hall Realty Co. v. Moos, 200 App. Div. 66.) All concur. (The judgment is for defendants LaHay Theatre Corporation and Hayman and against defendant Lafayette Theatre Building, Inc., in actions to recover for services rendered by an accountant and an attorney.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.